DETAILED ACTION 
1. 	This office action is in response to the communicated dated 15 August 2022 concerning application number 16/047,281 effectively filed on 27 July 2018.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of Claims 
3. 	Claims 1, 3-6, and 8-9 are pending, of which claims 1, 3-5, and 8 have been amended; claims 2 and 7 have been canceled; and claims 1, 3-6, and 8-9 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 15 August 2022, referred to herein as “the Arguments”, have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the previous rejection of claims 1, 3-6, and 8-9.

Allowable Subject Matter
5. 	Claims 1, 3-6, and 8-9 are allowed.
6. 	The following is a statement of reasons for the indication of allowable subject matter: The prior of record fails to suggest a skin treatment device comprising a body, an electrode unit, a first ground, a second ground, and a mounting portion similar to those recited in the pending claims. Specifically, the prior art of record does not explicitly suggest the limitation that recites “wherein the body further comprises at least two springs disposed between the electrode unit and the mounting portion of the electrode unit to facilitate vibrating the electrode unit, and is configured to emit radicals to the surroundings at the time of discharge by vibrating the electrode unit.” The following description demonstrates how the prior art of record fails to teach the recited limitation. 
	Weltmann (US 2017/0216614 A1) teaches a skin treatment device (device 1 is configured to decontaminate a skin region by using plasma [0018, 0033]) comprising a body (holder or body 10 [0039, FIG. 3]), an electrode unit (electrodes 6 / 7 [0014, 0021, 0044-0045, FIGS. 2-3]), a first ground (the ground connection 8 [0035-0037, 0041, FIG. 3]), and a mounting portion (the U-shaped recess 12 [0023, 0039-0040]). Furthermore, Weltmann teaches wherein the electrode unit comprises a first film (dielectric material 5 [0037, claim 9, FIG. 1-3]), a first conductor (the electrodes 6 / 7 comprise a conductive material [0034-0035, 0037, 0045, FIG. 2]), and a second conductor (the electrodes 6 / 7 comprise a conductive material [0034-0035, 0037, 0045, FIG. 2]). Specifically, Weltmann teaches wherein a dielectric barrier discharge is generated between the first and second conductors ([0021, 0037, FIG. 2]). 
	Weltmann does not explicitly teach a second ground, and wherein the first and second grounds are provided on opposite sides of the handle, respectively. The Examiner respectfully submits, as Weltmann teaches the use of a handle connected with a ground (the ground connection 8 is formed with the handle 11 [0035, 0037, 0039, 0041, FIG. 3]), configuring the exact number of grounds to be arranged on opposite sides of the handle would be a matter of rearranging and duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
	Weltmann does not explicitly teach the first film, a second film, and a third film laminated together. Furthermore, Weltmann does not explicitly teach the first conductor disposed between the first and second films, and the second conductor disposed between the second and third films. Lastly, Weltmann does not explicitly teach wherein the body further comprises at least two springs disposed between the electrode unit and the mounting portion of the electrode unit to facilitate vibrating the electrode unit, and is configured to emit radicals to the surroundings at the time of discharge by vibrating the electrode unit.
	Zemel (US 2013/0345620 A1) teaches the first film, a second film, and a third film laminated together (multiple dielectric films are laminated together [0032, 0065, 0111]). 
Zemel does not explicitly teach the first conductor disposed between the first and second films, and the second conductor disposed between the second and third films. The Examiner respectfully submits, as Weltmann teaches the use of conductors (the electrodes 6 / 7 comprise conductive materials [0034-0035, 0037]) and Zemel teaches the use of laminated films ([0065, 0111), configuring the exact arrangement of the films and the conductors as claimed would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Zemel teaches wherein the body is configured to emit radicals to the surroundings at the time of discharge by vibrating the electrode unit (the radicals or “micro discharge” can be shifted away from a specific area by vibrating the electrode 1 on the flexible dielectric layer 2 [0012, 0016, 0031, 0064]). However, Zemel does not explicitly teach wherein the body comprises two springs that emit radicals to the surroundings at the time of discharge by vibrating the electrode unit.
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest these specific claim limitations. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 

Statement on Communication via Internet
7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792